department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division u i l kkkkkkekkkkekkkkkkkkkk keke kekkkkkkkkkkkkkkkrkkkkkkk kekkkkeekkkekkekkekekekkekkek legend taxpayer a kkekkkekekkkkkkkkkkekek amount d kekkkkekkkkkrkkrk kkk amount e krekkkkekkekkkkkkkkekkkek corporation b kkkekkkkkkkkkekeekkkekke corporation g rekkkkkekkkkekekeeeekekk corporation m rkkeekekkeekkkeekkrekkkkek form f kekkkekeekkekekkkkkrkkkkkkk plan xx akkkkkkkkkkkaekkkkk kk kkk plan y ekekekkekekekerekekekkke dear kkkkkkkkkkkrkke this is in response to your letter dated date as supplemented by correspondence dated march march and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer has been an employee of corporation b since corporation b is a wholly owned subsidiary of corporation g which is a wholly owned subsidiary seeeeanteneneantstene é of corporation m onor around prior to the acquisition corporation b corporation g acquired_corporation b maintained its own qualified_plan plan x plan x provided for both employee and employer contributions taxpayer a was a participant in plan x when he was employed by corporation b corporation m through effective as of plan x was merged into plan y and as part of this merger the assets allocated to each participant's account in plan x were transferred to plan y corporation m sponsors plan y you represent that the plan x assets were allocated to a prior employer account in plan y that was established to fund the benefits payable under plan x taxpayer a asserts that when plan x merged into plan y the in-service distribution provisions of plan x were carried over to plan y and continue to apply to amounts held in the prior employer accounts established in plan y taxpayer a further asserts that he was eligible to receive an in-service distribution of his prior employer account in plan y based on an option contained in plan x that provides that after a participant has participated in the plan for a period of not less than five years and is one hundred percent vested in these accounts until he retires the participant has a continuing election to receive all or any portion of the accounts requested a based on the above provisions taxpayer a on distribution in the amount of amount d from his prior employer account in plan y taxpayer a asserts that it was his intention at the time he requested the distribution to transfer amount d to another code sec_401 plan which he thought had more investment options in order to accomplish this distribution taxpayer a filed form f with corporation m who then forwarded the form to its third party administrator on taxpayer a a check in the amount of amount e taxpayer’s account balance in his prior employer's account less percent withholding taxpayer a did not cash the check nor did he attempt to roll the amount over to another code sec_401 or individual_retirement_arrangement ira the plan_administrator of plan y sent taxpayer a decided to redeposit the check in the amount of in amount e back into plan y taxpayer a asserts that he was informed by the plan_administrator of plan y that the distribution could not be rolled back into plan y because the plan had entered a blackout period due to a change in third party administration and that the blackout period would end the 60-day rollover period taxpayer a received a form 1099-r indicating that a taxable_distribution in the amount of amount d was made to him during calendar_year beyond kiki taxpayer a asserts that he has not cashed the distribution check in the amount of amount e as of this date and that it was never his intention to remove the money from a tax-deferred account based on the facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from plan y sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more kekkekekrekrkeekekekkekeekekk b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred as supported by the form 1099-r that was submitted with in this case a taxable_distribution in the amount of amount d was made to taxpayer a in this request taxpayer a asserts that it was his intention at the time he requested the distribution to either transfer amount d to another code sec_401 plan or to an ira taxpayer a further asserts that it was never his intention to remove these assets from a tax deferred account taxpayer a submitted a copy of the uncashed check in the amount of amount e with his request for a ruling taxpayer a asserts that to date the check remains in his possession and that he has not cashed the check or otherwise used it kakkekkekekekrerereeekekek therefore assuming that the distribution of amount d qualifies as an eligible_rollover_distribution under code sec_402 and further assuming that taxpayer a was eligible under the terms of plan y to receive the distribution in the amount of amount d pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan y taxpayer a is granted a period of days from the date of this ruling to rollover amount d to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution we conclude that the 60-day rollover requirement is waived and that amount d will be considered a valid rollover_contribution within the meaning of code sec_402 this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code this letter assumes that plan x and plan y satisfy the requirements for qualification under code sec_401 at all times relevant to this transaction no opinion is expressed as to whether the distribution from plan y qualifies as an eligible_rollover_distribution under code sec_402 or whether taxpayer a was eligible under the terms of plan y to receive an in-service distribution from plan y this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact rrr ik ikke iiia iie ire sft ed ras td sincerely yours signed joyob b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
